       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 1 of 11   1
     j3m2claC kjc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                     New York, N.Y.

4                v.                                15 Cr. 866(WHP)

5    ROGER THOMAS CLARK,

6                     Defendant.

7    ------------------------------x               Conference

8                                                  March 22, 2019
                                                   12:05 p.m.
9

10   Before:

11                       HON. WILLIAM H. PAULEY III,

12                                                 District Judge

13

14
                                   APPEARANCES
15
     GEOFFREY S. BERMAN
16        United States Attorney for the
          Southern District of New York
17   BY: MICHAEL D. NEFF
          Assistant United States Attorney
18

19   STEPHANIE M. CARVLIN
     JACOB B. MITCHELL
20        Attorneys for Defendant

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 2 of 11     2
     j3m2claC kjc

1              (Case called)

2              THE DEPUTY CLERK:     Appearances.

3              MR. NEFF:     Good afternoon, your Honor.      Michael Neff

4    for the government, joined at counsel table by F.B.I. Special

5    Agent Sam Shahrani.

6              MS. CARVLIN:     Good afternoon, your Honor.       Stephanie

7    Carvlin for Roger Thomas Clark.       Mr. Clark is to my right.

8    Jacob Mitchell is to Mr. Clark's right.        Good afternoon.

9              THE COURT:    Good afternoon to all of you.

10             I note the presence of Mr. Clark at counsel table.

11             I have reviewed your submission, Ms. Carvlin, and that

12   of your client.

13             From the government's perspective, Mr. Neff, where do

14   we stand.

15             MR. NEFF:    Your Honor, I don't believe there has been

16   any additional discovery produced between the last time we were

17   before the court about eight weeks ago and today.

18             Is this an appropriate time to inform the court as to

19   our position on the defense request?

20             THE COURT:    Yes.   Before you do, though, I thought in

21   January you said there were certain forum posts that the

22   government was exploring and would be producing.

23             MR. NEFF:    That is correct, your Honor.      My apologies.

24   With the exception of that.

25             THE COURT:    Have they been --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 3 of 11     3
     j3m2claC kjc

1              MR. NEFF:    Yes, they were produced promptly after the

2    prior conference.     Sorry.   With that exception, there has not

3    been additional production.

4              THE COURT:    And does the government anticipate any

5    additional production?

6              MR. NEFF:    Your Honor, our investigation is ongoing.

7    As with any case, we will continue to investigate up to trial.

8    I am quite confident that the vast majority of everything has

9    been produced.    But, of course, it is possible that, as we

10   continue to investigate, we will come across more, and if and

11   when we do, we will promptly produce it.

12             THE COURT:    Now you could turn to Ms. Carvlin's

13   letter, if you would.

14             MR. NEFF:    Thank you, Judge.

15             The bottom line point from our perspective, we take no

16   position on the defense request, though the government will be

17   ready for trial as currently scheduled, in September of this

18   year.

19             I do want to flesh out a point or two that may be

20   relevant as the court is considering whether to grant some type

21   of adjournment and, if so, to what extent.

22             There is no doubt that the discovery in this case is

23   voluminous.   That is, I think, a word we have used before.

24   There is no question it is indeed voluminous.         And there is

25   further no question that the defense is conducting a thorough,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 4 of 11    4
     j3m2claC kjc

1    comprehensive review, will continue to conduct such a review,

2    and presumably should conduct such a review.

3              I do think it relevant to point out that not every

4    page of Rule 16 may be created equal.       What I mean by that is,

5    the majority of the Rule 16 materials in this case concern the

6    existence of the Silk Road marketplace.        The defense is and

7    will continue, it seems, to conduct a very thorough review of

8    those materials, as is appropriate.       I think, although I am not

9    certain, as I am not privy to the defense trial strategy, I

10   think that the central question in this case, presuming that it

11   goes to trial, is likely to be not did this illegal marketplace

12   exist, but can the government prove Mr. Clark's involvement in

13   it?   I am mindful that the defense has something of a playbook

14   as to how the government proved the existence of this

15   marketplace at a prior, lengthy, recent trial.         And on the

16   topic of attribution, in other words, can the government prove

17   Mr. Clark's involvement, I would also note we have made

18   considerable efforts to try to point the defense to attribution

19   evidence, including, as mentioned, I guess, about nine months

20   ago, but just to reiterate, at the initial conference, we

21   brought a binder which might be considered some of the greatest

22   hits of attribution evidence.      That is not something we

23   typically do, but it is something we did here because we want

24   to point the defense to pieces of evidence that we believe

25   establish beyond a reasonable doubt that Mr. Clark was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 5 of 11       5
     j3m2claC kjc

1    personally and heavily involved in the Silk Road marketplace.

2              I mention this because I think it may be relevant as

3    the court is considering whether and to what extent to grant an

4    adjournment in the context of what is no doubt a very

5    considerable volume of discovery when viewed in total but,

6    again, I think not every page is created equally.

7              THE COURT:    Thank you, Mr. Neff.

8              Ms. Carvlin.

9              MS. CARVLIN:    Yes, your Honor.

10             In terms of what Mr. Neff just said, we have not had

11   any issue with the government in terms of working with the

12   government to get the discovery to Mr. Clark as quickly as

13   possible, to figure out ways to make it more accessible.

14   That's not the issue here.      I could go through, and I have kept

15   a very careful timeline of everything I have done in this case,

16   every document I have received, every document I have sent to

17   Mr. Clark, how long it has taken me, how long it has taken the

18   government.

19             The point here that we are asserting is not blame

20   toward the government, but that it is a unique situation.          I

21   think that's an overused word, but this is unique.         It is a

22   massive amount of discovery.      The discovery is a live shot,

23   essentially -- the servers are a live shot, essentially, of the

24   conspiracy as it unfolds.      I pointed out in my letter and

25   Mr. Clark has pointed out in his letter the many reasons that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 6 of 11        6
     j3m2claC kjc

1    we need to review this.     I feel an obligation to at least make

2    an effort to review everything, not just the 30 or so pages the

3    government provided in the binder months ago, but the probably

4    hundreds of millions of documents.

5               We have gotten better over time in figuring out how to

6    do that.    We have sought resources from the court, which the

7    court has quickly granted and that we have made use of.            We

8    have used the Office of the Defender Services to make this more

9    accessible.    But it is going to take time.      And I think that

10   time is necessary in this case.

11              I think there is very little countervailing reason to

12   move this case along more quickly than Mr. Clark has requested.

13   As I said in my letter, it is not a situation where this type

14   of evidence is going to disappear or degrade or deteriorate.

15   It is the Silk Road servers.      It is the postings on the web

16   site.   It is the chat logs.

17              I'm sure the government has cooperating witnesses, and

18   that will, you know, delay their sentencing, but that's

19   inherent in cooperation.

20              So what I would say, your Honor, is there are very

21   compelling reasons to grant us the time that we request to

22   review the material, and although the public of course has a

23   right to a speedy trial as well as Mr. Clark, I think his

24   interest in this case, for all the reasons he outlines in his

25   very detailed letter as well as the highlights of my letter,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 7 of 11       7
     j3m2claC kjc

1    that his interests outweigh the interest of the public in this

2    case both in terms of his due process right to review the

3    material, his right to confront the witnesses, his right to

4    effective assistance of counsel.

5              I think your Honor can see by the letter that he wrote

6    to your Honor that he has made good use of his time.          His

7    arguments are, I would say, very well crafted, pointed.            He is

8    reviewing the material.     He can discuss it, does discuss it.

9    It is not seeking delay for the purpose of delay.         It is

10   seeking delay to defend himself on charges that could land him

11   in prison for the rest of his life.       So I would ask you to

12   grant the schedule that he requested.

13             THE COURT:    But the notion that any human being is

14   going to review 500 million pages, which is, what, 8 1/2

15   terabytes, translates to, it's not realistic, and certainly

16   there is a lot to be said for Mr. Neff's statement that not

17   every page of Rule 16 material is equal.        Even with the dates

18   that Mr. Clark is proposing, it is not humanly possible for one

19   person or even a team of people to review 500 million pages.

20   So I really think that that is, in a sense, a red herring.

21             I do think that Mr. Clark is working very diligently

22   going through material and I found his letter to be very

23   thoughtful, demonstrating to me that he is fully engaged in his

24   own defense and in assisting his lawyer in the case.          And so I

25   am prepared to grant an adjournment in this case, given the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 8 of 11    8
     j3m2claC kjc

1    defendant's earnest position and the work he is doing now that

2    it seems that all the hurdles have been taken down at MCC.

3              I think a couple of things:

4              First, a conference like this and your submission in

5    advance is very helpful to me in bringing the parties together

6    and keeping this case moving.      It is clear to me now that the

7    case cannot be tried in September of this year.

8              What I would like to do is put this matter down for a

9    conference in about four months or so for the purpose of

10   discussing motions that the defendant may see on the horizon at

11   that time and with a view toward getting this case ready so

12   that it can be tried somewhat earlier in 2020 than the

13   defendant has proposed.     That just seems to me to be too long.

14   But it seems to me that if we keep moving and if the defendant

15   continues to have access to the materials that he appears -- at

16   the rate and frequency that he appears to have now, I think

17   that we should be able to get the case ready and try to try the

18   case which, if I'm recalling correctly, the government says

19   will take approximately three weeks?

20             MR. NEFF:    I think that's about right, your Honor,

21   obviously subject to the length of any defense case.

22             MS. CARVLIN:    I would just mention, your Honor, that I

23   do anticipate at this point putting on a defense case that

24   could consume a week.

25             THE COURT:    All right.    I think it is important for us


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 9 of 11           9
     j3m2claC kjc

1    to have a trial date in mind and to have a fixed trial date.

2    So for all the reasons set forth in the defendant's letter, I

3    am willing to adjourn the trial to May 4.        Now, I pick that

4    date because it is one part of the calendar where there would

5    be clear sailing for a jury trial to be fully engaged.             It is

6    beyond the Easter/Passover holidays, and I think it is a good

7    place for us to be.

8               What I would like to do is set this matter down for a

9    further conference in July.      I will put it down for July 18 at

10   12 noon.    I would like to receive a letter, once again,

11   reporting on the progress of the defense; and if the government

12   has any update, I welcome that as well.        Perhaps submit any

13   such letters by July 15.

14              As I say, the purpose on July 18 would be, one, first,

15   to hear about the progress that's been made, where the defense

16   feels they are on their continuum, and whether they are

17   developing a sense of what motions they want to make, without

18   committing, because I understand that that may take more time,

19   but if there are some motions that the defense feels at that

20   point are ripening and could be made some time shortly after

21   that, we can tee those up and start to address issues pretrial

22   in the case.

23              MS. CARVLIN:   Yes, your Honor.

24              THE COURT:   Where did I leave it, Mr. Neff, with

25   respect to the exclusion of time in this case?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 10 of 11      10
     j3m2claC kjc

1              MR. NEFF:    Your Honor, time is excluded through today,

2    but the government would seek to exclude time between today and

3    July 18 of this year so that the defense can continue to review

4    discovery, determine if they may make any noncommittal motions,

5    and so that, if appropriate, the parties can engage in possible

6    negotiations.

7              THE COURT:    All right.    Since this continuance is at

8    the behest of the defense counsel and the defendant and in view

9    of the arguments and information that the defendant has

10   provided to the court, I prospectively exclude the time from

11   today until July 18, 2019, from Speedy Trial Act calculations.

12   I certainly find that this continuance serves to ensure the

13   effective assistance of counsel and affords the defendant

14   himself the opportunity to continue his review of materials

15   produced by the government as he develops arguments and

16   strategies for his defense, and I find that the interests of

17   justice are served in this case and that such a continuance

18   outweighs the best interest of the public in a speedy trial

19   pursuant to 18 U.S.C. Section 3161.

20             Is there anything further at this time.

21             MR. NEFF:    Not from the government, your Honor.         Thank

22   you.

23             MS. CARVLIN:    No, your Honor.     Thank you.

24             THE COURT:    All right.    Thank you all for coming in.

25   I will see you in a few months.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00866-WHP Document 24 Filed 04/18/19 Page 11 of 11   11
     j3m2claC kjc

1                                      oOo

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
